Citation Nr: 0603027	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-29 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need 
of regular aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.  
He received the Combat Infantryman Badge, among other service 
awards.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices, which denied entitlement to 
SMP.  The veteran did not request a hearing in connection 
with this appeal.  In September 2004, the Board remanded this 
matter for further evidentiary development.


FINDINGS OF FACT

1.  The veteran receives nonservice-connected disability 
pension based upon a combined 80 percent disability rating.  
No nonservice-connected disability is rated as totally 
disabling.  

2.  Service connection is not in effect for any disability.

3.  The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or due to housebound status, are not met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension 

The veteran asserts that he is entitled to SMP based on need 
of regular aid and attendance of another person, and/or by 
reason of being housebound, due to various disabilities.  The 
Board has reviewed the entire claims history, and notes that 
service connection is not, and has never been, in effect for 
any disability.  He is receiving nonservice-connected pension 
benefits.  See February 1999 rating decision.  The most 
recent rating action of record, issued in May 2003, reflects 
the following disabilities for pension purposes only: chronic 
obstructive pulmonary disease (COPD) (30 percent disabling); 
sensorineural hearing loss (20 percent disabling); 
degenerative joint disease of the upper extremities; 
peripheral neuropathy, left leg; peripheral neuropathy, left 
leg; chronic varicose insufficiency of the right leg and 
history of cellulitis in the right leg; chronic varicose 
insufficiency, left leg; degenerative joint disease, left 
knee; degenerative joint disease, right knee; hypothyroidism; 
arterial hypertension; dysthymia (each 10 percent disabling); 
and three additional disabilities (peripheral vascular 
insufficiency in both legs and Raynaud's disease) rated as 
noncompensable.  The total, combined nonservice-connected 
pension rating is 80 percent.    
  
Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 
38 U.S.C.A. § 1521(a) (West 2002).  

A veteran receiving non-service-connected pension, as the 
veteran here, may receive pension at a higher, special 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d) (West 2002).  A person 
is considered to need regular aid and attendance if he is a 
patient in a nursing home due to mental or physical 
incapacity; or helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under 38 C.F.R. § 3.352(a) criteria.  

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; inability to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2005).

The record includes various private and VA medical records 
dated in and after the late 1990s, and as well, several VA 
compensation and pension (C&P) medical examination reports, 
including those specific to the SMP claim, all of which are 
dated in 1998 forward.  The private and VA medical records 
confirm that the veteran has been treated for the various 
disorders listed above, and as well, note treatment for other 
problems to include vertigo, hyperlipidemia, defective 
vision, and ocular hypertension.  With a few exceptions, they 
do not explicitly address whether the veteran is so 
incapacitated due to one or more of these disabilities such 
that he needs aid and attendance or that he is confined or 
housebound.  Thus, while the Board's review included careful 
consideration of all records in the claims file, the focus of 
the decision is on C&P examination results and two private 
doctors' reports (Drs. de la Paz and Morales-Pagan) that do 
address the issue at hand.

The record amply demonstrates the veteran has numerous health 
problems.  Neuropathy and vascular insufficiency apparently 
make the veteran vulnerable to falls due to instability in 
the lower extremities.  He has chronic breathing problems due 
to COPD.  A VA examiner said in the March 2005 "aid and 
attendance" examination that leg pain and respiratory 
problems are the most significant hazards.  Also, it is 
conceivable that his arthritic and degenerative joint 
problems and associated joint pain could affect motion.  

However, the veteran is not blind.  See 38 U.S.C.A. § 1502(b) 
(West 2002).; 38 C.F.R. § 3.351(b) and (c) (2005) (A veteran 
is considered blind with corrected visual acuity of 5/200 or 
less bilaterally, or when concentric contraction of the 
visual field to 5 degrees or less.).  He apparently does have 
vision impairment, as VA clinical records dated within the 
last few years document eye examination, but it apparently is 
corrected with prescription for eyeglasses.  Recent visual 
acuity measurements are found in September 2004 VA "eye 
clinic" records, which show vision of 20/30 (OD) and 20/25 
(OS), apparently corrected.  These measurements would 
indicate vision significantly better than 5/200.  This was 
confirmed during the March 2005 C&P "aid and attendance" 
examination, at which time the examiner noted the veteran's 
"best corrected vision is not 5/200 or worse in both eyes."  
He also has significant hearing impairment, bilateral, as 
confirmed by the most recent VA audiology examination 
results, obtained in March 2005.  However, as with the vision 
defect, this appears to have been corrected with hearing 
aids.  See March 2005 VA audiology clinic notes.  Thus, the 
record does not support a conclusion that hearing or vision 
impairment makes the veteran so helpless or needy that he 
would be in physical danger without regular attendance of 
another individual.  

Nor does the record show the veteran has ever been a patient 
in a nursing facility, or was ordered by a doctor to remain 
confined to bed or in the immediate premises of home.  No 
records from hospitals or health care facilities documenting 
overnight stays for any disability are in the claims file.  
Rather, the various private and VA medical records reflect 
periodic outpatient treatment for physical disabilities (like 
COPD, venous insufficiency/weakness in the legs).  However, 
the record does not indicate truly debilitating breathing or 
leg weakness that would suggest need for constant or nearly 
constant assistance of another person, or equipment 
monitoring or adjustments - for example, the various records 
do not document use of breathing assistance devices like 
portable oxygen tanks or that the veteran has fallen due to 
weak lower extremities.  Further, the various C&P examination 
reports consistently document a negative history of 
hospitalization; nor is the veteran bedridden.  See March 
2005 C&P general medical and "aid and attendance" 
examination reports; December 1998 and September 2001 "aid 
and attendance" examination reports.  Even the extent of his 
highest-rated disability - COPD (for pension purposes, 30 
percent) - is described as "mild respiratory difficulty at 
moderate exertion" as recently as during the March 2005 
"aid and attendance" examination.     

Nor is the veteran psychologically or mentally incapacitated 
to such a degree such that he requires the regular assistance 
of another person to conduct his daily affairs.  In fact, the 
examiner noted during the March 2005 C&P "aid and 
attendance" examination that the veteran's wife is handling 
the couple's financial affairs, but did not state that such 
arrangement is due to the veteran's mental incompetency.  
This evidence and lack of psychiatric treatment is consistent 
with the record that shows a low percentage rating (10 
percent) assigned for dysthymia for pension purposes.  It is 
noted that, during the September 2001 C&P "mental 
disorders" examination, the veteran himself reported that he 
saw a psychiatrist only once.  He apparently is anxious and 
frustrated about sleep loss due to leg cramps, breathing 
problems (attributed to decades-long history of smoking that 
ceased in the late 1990s), and gradual memory loss, but is 
not followed by a medical professional for psychiatric 
problems.  See December 1998 (mental disorders) and September 
2001 C&P examination reports.  He admitted during the 
September 2001 examination that he had been "very 
aggressive" toward his wife before he stopped excessive 
alcohol consumption, but he reportedly had stopped drinking 
years ago.  The Board has reviewed the entire claims file, 
and clinical findings from late 1998 through 2005 are 
consistent to the extent they do not reveal more than mild 
psychiatric problems due to depression or anxiety.  Thus, the 
record does not support a conclusion that his current 
psychiatric state is so significant as to render him helpless 
or a danger to himself or others.     

Further, the clinical results consistently document that the 
veteran is able to dress and undress himself, keep himself 
clean and presentable, feed himself, attend to the wants of 
nature, and physically protect himself from the hazards or 
dangers of his daily environment without the regular aid and 
attendance of another individual.  As for hygiene practices, 
there is one notation as to "unhygienic appearance" (see 
translations of April 2001 C&P "aid and attendance" 
examination report); otherwise the various C&P reports do not 
reflect hygiene problems.  As recently as in March 2005 (see 
C&P general medical examination report), he exhibited the 
ability to maintain adequate hygiene, was appropriately 
dressed and cooperative, and was noted to be able to dress 
himself.  Older C&P "aid and attendance" examination 
reports (dated in December 1998 and September 2001) 
consistently document the ability to perform daily grooming 
and hygiene activities (brushing teeth, bathing, washing 
face, shaving) on his own, feed himself, and use the restroom 
on his own.  As reflected in the March 2005 C&P "aid and 
attendance" examination report, he does not have bladder or 
bowel control problems, which could be associated with severe 
neurological abnormality, that would require the regular 
assistance of another person for basic toileting needs.    

Further on the issue of helplessness, Dr. Moralez-Pagan said 
in his reports (dated in December 2001 and October 2002; 
translated from Spanish to English), essentially, because the 
veteran has various health complications, to include arterial 
hypertension, asthma, emphysema, degenerative joint disease, 
neuropathy, and osteoarthritis, he needs help and supervision 
from family or others, is confined or "limited" to the 
home, and cannot perform housework.  Also, Dr. de la Paz's 
November 2003 report, based on the doctor's review of the 
veteran's claims folder, provides, in sum, that the veteran 
has multiple systemic diseases that significantly impede 
ambulation due to circulatory problems in the legs, decreased 
motor strength in the legs, and leg pain due to neuropathy.  
Also, combination of peripheral neuropathy, venous 
insufficiency, and peripheral artery disease makes the 
veteran vulnerable to leg infections, neuropathic joint 
deformities, and vascular insufficiency.  She said that the 
veteran "needs assistance from family members for 
transportation and escort to leave his home premises (which 
he seldom leaves due to his legs weaknesses and pain).  Also, 
family members prepare his meals and secure a safe home 
environment . . . It is my contention that in [the veteran's] 
case a review of the determination of denial for aid and 
attendance benefits should be undertaken with a favorable 
decision for his case."    

The record, as a whole, does indicate that occasional 
assistance may be helpful to the veteran, given in particular 
his leg weakness and breathing problems.  However, the Board 
does not agree that the veteran's condition as a whole is so 
significant that he requires regular aid and attendance.  
While the veteran reportedly does not leave home unless he 
needs to see a doctor (see translations of April 2005 C&P 
"aid and attendance" examination report), the record does 
not support a finding that he is actually confined to the 
home due to the severity of health problems.  While he 
apparently was driven to the March 2005 C&P "aid and 
attendance" examination site by his son and was accompanied 
by his wife, he walked into the building on his own.  He 
himself does not contend, and no doctor has said, that he 
cannot drive or that he has to stay inside the home because 
his health condition is so severe.  He apparently does use a 
cane to steady himself and reported he cannot walk long 
distances due to shortness of breath, but otherwise, he 
"walks well with adequate propulsion and balance at a normal 
pace."  See December 1998 VA general medical examination 
report.  No major restriction in physical motion or 
functioning was noted based on clinical evidence or 
pathology, even as recently as in March 2005, when the most 
recent "aid and attendance" examination was performed.               

Thus, the Board finds the largely conclusory statements of 
Drs. De la Paz and Moralez-Pagan to the effect that the 
veteran is "confined to the home" or regularly needs aid 
and attendance of marginal persuasive value.  The Board is 
not concluding that the veteran does not require any 
supervision or that he is wholly independent; apparently, 
occasional assistance from family members (like being driven 
to doctors' appointments) is of value to the veteran.  What 
it is stating is that the record does not show he is so 
helpless such that he requires the regular aid and attendance 
of another individual to perform the basic tasks of daily 
life, or that he has to remain in the home or in bed as 
protection from danger or because he is so frail.  Contrary 
to the private doctor's conclusory statements, the veteran 
apparently is not so confined, as he leaves home for errands, 
like going to grocery stores.  See December 1998 aid and 
attendance examination report.  The various C&P examination 
reports consistently document the veteran's ability to 
perform on his own the various necessary tasks of daily life.  
Moreover, during the March 2005 C&P examination, he himself 
admitted that he does not use his cane frequently, but only 
occasionally.                

As for housebound status, a veteran receiving non-service-
connected pension may receive housebound-rate SMP if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1) 
and (2) (2005).

The requirement of "permanently housebound" status will be 
considered to have been met when the veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  See 38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2005).

After a thorough review of the record, it is clear that the 
veteran does not meet the SMP requirements for housebound 
benefits.  First, no nonservice-connected disability is rated 
as totally disabling.  The highest-rated disability is COPD, 
deemed 30 percent disabling.  Second, the record does not 
show that the veteran is substantially confined to his 
dwelling or home because he is frail or due to the severity 
of his health problems.  Again, he is not, and has not been 
during the time period relevant to this appeal, hospitalized 
or bedridden.  He also is able to walk by himself, albeit 
slowly, for short distances, and by using a cane as needed.  
He can, and does, leave his house and immediate premises, to 
attend medical appointments, and as well, for personal 
errands.  Based upon the record, the veteran has not shown 
entitlement to SMP at the housebound rate.   

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, whether 
based upon housebound status or upon need of regular aid and 
attendance.  Therefore, the Board does not apply the benefit-
of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, during the appeal period, the RO 
sent the veteran three content-complying letters.  The August 
2001, November 2002, and December 2004 letters notified the 
veteran of the basic criteria for SMP benefits.  The letters 
also advised him that, if he identifies the sources of 
evidence pertinent to those criteria, including other federal 
agencies, VA and private medical care providers, employers, 
and state or local governments, then VA would assist him in 
obtaining records from such sources.  He was told that, 
notwithstanding VA's duty to assist, he ultimately bears to 
burden on substantiating his claim.  The December 2004 letter 
explicitly asked him: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the information or evidence is in your 
possession, please send it to us."  Through this inquiry, 
and as well, citation of 38 C.F.R. § 3.159 in the Statement 
of the Case (SOC) and May 2005 Supplemental SOC (SSOC), the 
RO notified the veteran of the "fourth element."  

VCAA notification was enhanced through the February 1999, 
November 2001, February 2002, and May 2003 rating decisions, 
SOC and multiple SSOCs, which kept the veteran abreast of the 
status of the claim and why it remains denied.  Thus, the 
combination of numerous VCAA letters and rating actions 
issued during the course of the appeal period placed the 
veteran on notice of what the evidence must show to establish 
entitlement to SMP benefits and the RO's position that the 
evidence does not support entitlement.  He was made aware of 
what he himself must do to obtain a favorable result.            

The Board acknowledges that full VCAA notice arguably was 
given during the appeal period, after the issuance of the 
unfavorable rating decision upon which this appeal is based.  
The Board finds no prejudicial error resulted as a result of 
this timing defect.  The Pelegrini Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the agency of original jurisdiction 
(AOJ) decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court 
recognized that a case-by-case evaluation might be warranted 
at times.  

As explained earlier, through the multiple VCAA notices, 
rating actions, SOC, and SSOCs, the veteran had full notice 
of VCAA requirements.  Even after he was notified of a 60-day 
opportunity to further comment on the claim through the 
issuance of the most recent (May 2005) SSOC, before which 
date he had notice of all four elements, no additional 
medical evidence was submitted.  He did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Thus, the Board does not 
find prejudicial error with respect to the timing or even the 
substantive content of the VCAA notice in this case. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes private and VA medical records, multiple VA C&P 
examination reports appropriate to an evaluation of this 
claim, and the veteran's written statements.  The Board's 
remand directives were completed.  The veteran has not 
reported existence of additional, missing evidence, be it in 
the custody of the government or private entities, despite 
notice he can do so.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     



ORDER

Special monthly compensation based upon need of regular aid 
and attendance and/or upon housebound status is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


